Title: From James Madison to John Gill, 1 July 1805 (Abstract)
From: Madison, James
To: Gill, John


          § To John Gill. 1 July 1805, Department of State. “I have received your letter of the 28th. ult, and its enclosures, which ought to have been sent to the Treasury Department; I have therefore referred them thither, with a request that the compensation found due to Capt. Driggs may be remitted to you.
          “A list of the Consuls, Commercial Agents and Agents for Seamen will be published in the Newspapers in the course of a few days.”
        